In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00078-CR

NIKOLAI HANNEMANN, Appellant                §    On Appeal from the 362nd District Court

                                            §    of Denton County (F19-2632-362)

V.                                          §    September 3, 2020

                                            §    Opinion by Justice Kerr

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Elizabeth Kerr_________________
                                          Justice Elizabeth Kerr